Order entered October 3, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00607-CV

                  CHAO-TSU LEE AND ALL OCCUPANTS, Appellants

                                               V.

                                   FANNIE MAE, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-07466-A

                                           ORDER
       The Court has before it appellee’s September 30, 2013 second motion for extension of

time to file appellee’s brief. The Court GRANTS the motion and ORDERS that the brief

tendered by appellee on September 30, 2013 be timely filed as of today’s date.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE